             Case 2:20-cv-00700-JLR-MLP Document 224 Filed 02/02/21 Page 1 of 2




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   JOSUE CASTANEDA JUAREZ, et al.,

 9                       Petitioners-Plaintiffs,            Case No. C20-700 JLR-MLP

10             v.                                           ORDER

11   NATHALIE ASHER, et al.,

12                   Respondents-Defendants.

13

14             This matter is before the Court on Petitioners’ motion to extend the current discovery and

15   dispositive motions deadlines by 90 days. (Dkt. # 211.) Petitioners assert there is good cause to

16   modify the scheduling order because there is a pending Report and Recommendation

17   recommending the Court grant Petitioners’ motion for class certification, and that to date,

18   discovery has been limited to Petitioner Khan. (Mot. at 2.) Petitioners assert that they will be

19   unable to obtain discovery relevant to class members under the current schedule. (Id.)

20             Federal Respondents oppose Petitioners’ motion.1 (Dkt. # 219.) Respondents argue

21   Petitioners’ request is premature because the Court has not yet ruled on the pending Report and

22   Recommendation. (Id. at 1.) Respondents also argue that the Court granted only limited

23

24   1
         GEO Respondents join federal Respondents’ opposition to Petitioners’ motion. (Dkt. # 220.)

25
     ORDER - 1
           Case 2:20-cv-00700-JLR-MLP Document 224 Filed 02/02/21 Page 2 of 2




 1   discovery that requires court approval and Petitioners have not identified or proposed what

 2   additional discovery they would seek regarding the potential class. (Id. at 2.) Respondents further

 3   note that much of the discovery produced relates to the proposed putative class. (Id.)

 4          The Court finds an extension of the discovery and dispositive motions deadlines

 5   unwarranted at this time. Because the Court has yet to rule on the Report and Recommendation

 6   regarding class certification, this matter is not a class action and the current deadlines are

 7   sufficient to address the permitted discovery regarding Petitioner Khan. Accordingly, Petitioners’

 8   motion is DENIED. Should the Court grant Petitioners’ motion for class certification, Petitioners

 9   may renew their motion and identify the additional proposed discovery they seek for court

10   approval.

11          The Clerk is directed to send copies of this order to the parties and to the Honorable

12   James L. Robart.

13          Dated this 2nd day of February, 2021.


                                                            A
14

15                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25
     ORDER - 2
